Citation Nr: 1445133	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-02 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for obesity.

3.  Entitlement to service connection for low back pain.

4.  Entitlement to service connection for leg pain.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for generalized osteoarthritis.

7.  Entitlement to service connection for a hip disability.

8.  Entitlement to service connection for depression and insomnia.

9.  Entitlement to an increased rating for left knee chondromalacia with osteoarthritis, currently rated as 10 percent disabling.

10.  Entitlement to an increased rating for right knee chondromalacia with osteoarthritis status post total knee replacement, rated as 10 percent disabling prior to January 28, 2010, and as 30 percent disabling from March 1, 2011 (with a total temporary rating in effect during the interim period).

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2009; a statement of the case was issued in December 2011; and a substantive appeal was received in January 2012.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A September 2013 Report of General Information reflects that the Veteran wishes to testify at a Board hearing.  The type of hearing was not specified.  

Pursuant to his desire to testify at a Board hearing.

Accordingly, the case is REMANDED for the following action:

Determine what type of Board hearing the Veteran is requesting (Travel Board, videoconference, etc.) and schedule the Veteran for a Board hearing before a Veterans Law Judge.  Notice of the hearing must be sent to the Veteran at his current mailing address.  The case should then be processed in accordance with established appellate practices. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



